Citation Nr: 1142306	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  05-21 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2007, the Veteran requested a waiver of overpayment pertaining to pension benefits in the amount of $2,465.47.  In February 2008, VA received a letter from the Veteran in which he noted that he had active squamous cell carcinoma, active basal cell carcinoma, and hepatitis C and noted that he believed these to be related to exposure to Agent Orange while stationed in Vietnam.  The Veteran also stated that he had glaucoma.  As these claims have not been addressed by VA, they are being referred to the RO for appropriate action.

In addition, the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), shortness of breath, vitiligo, rash, and hives have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This case was previously before the Board in December 2007 and May 2009 when it was remanded for further development.  

This case was again before the Board in March 2011 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in June 2011 and a copy of this opinion was sent to the appellant and his representative in August 2011.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for low back disability.  The Veteran contends that he has a low back disability due to jumping out of an aircraft cockpit and landing, fifteen feet below, on hard concrete when a jet engine exploded.

Review of the claims file reveals that the Veteran receives consistent treatment for his low back disability from VA.  Treatment records dated through May 2007 have been obtained and associated with the claims file and the Veteran has submitted another VA treatment record dated in June 2010.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete VA treatment records dated subsequent to May 2007.

In May 2009 the Board remanded the Veteran's claim.  Following completion of the ordered development, the Veteran was issued a Supplemental Statement of the Case (SSOC) in June 2010.  On July 15, 2010, an additional statement in support of the Veteran's claim, including the record of relevant VA treatment dated in June 2010, was received from the Veteran.  The case was recertified to the Board on July 21, 2010.

VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a SSOC.  See 38 C.F.R. § 19.31 (2011).

Review of the record reveals that the Veteran was not issued a SSOC after the AOJ receipt of the aforesaid evidence.  

In addition, on July 30, 2010, an additional statement in support of the claim was received from the Veteran, including a relevant VA treatment note dated in June 2010, was received from the Veteran.  This material was not accompanied by a waiver of the Veteran's right to have the AOJ initially consider this additional evidence, such as in a SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  As such, the matter must be remanded for the AOJ to consider these statements in support of the claim as well as the associated VA treatment note in the first instance.

A VA medical opinion was most recently obtained from a VA medical expert in June 2011.  The Veteran was last afforded a VA medical examination in July 2009.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the remand finds above that additional VA treatment records must be obtained prior to adjudication of the claim, the Board finds it necessary to afford the Veteran a VA examination taking into account all treatment records obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2007.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any current lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should list any lumbar spine diagnoses and provide an opinion as to whether it is at least as likely as not that any of these diagnoses are related, in whole or in part, to any symptoms documented during the Veteran's active duty service, including the Veteran's report of jumping from an aircraft cockpit onto concrete.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should comment upon all prior VA medical examination reports of record, the opinions of Drs. B., and the opinion of a VA medical expert dated in June 2011.  The examiner should provide a complete rationale for any opinion provided.
  
3.  Thereafter, the case should be reviewed on the basis of the additional evidence, including additional evidence received since the June 2010 SSOC.  If the benefit sought is not granted in full, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

